By the Court,

Sutherland, J.
This is a special demurrer to the plaintiff’s declaration, and it appears to me to be well taken.
The defendant covenanted to save the intestate harmless against a certain bond, and to indemnify him against all costs, charges, &c. arising therefrom. The breach assigned is, that the defendant, not having indemnified and saved harmless the said intestate from all claims, &c, on account of said bond, the said intestate was forced and compelled to pay, and did pay to the holder thereof a large sum of money, to wit, the sum of $2409 63, in full satisfaction and discharge thereof. He should have stated how and in what manner he was compelled to pay. In Packard v. Hill, (7 Cowen, 442,) it was held that this general mode of declaring was good on general demurrer ; but it is there said, that it would undoubtedly be bad on special demurrer. It was also said in that case, that an allegation that the plaintiff was compelled to pay by a court of competent jurisdiction, without stating what court, would be bad on general demurrer. If a party plead a judgment, he must say in what court it was obtained. (2 Salk. 517.) In an action against a sheriff for an escape, a plea that the prisoner was discharged out of custody, by due course of law, is bad on special demurrer. (Currie & Whitney v. Henry, 2 Johns. R. 433.) So upon a covenant for quiet enjoyment, without lawful disturbance, a breach merely stating that the plaintiff was disturbed, is insufficient; it should be, that he was legitimo modo disturbed, or otherwise the plaintiff should shew by whom he was disturbed and how. (1 Chitty, 328. 2 Saund. 181, b. Com. Dig. Plead. C. 47, 49.)
The declaration seems to assign two breaches of the same specific covenant or stipulation in the same count. This is bad. (Com. Dig. Plead. C. 33. 1 Chitty, 331.)
*210The defendant, therefore, is entitled to judgment upon the demurrer, with leave to the plaintiff to amend on payment of costs.
Judgment for the defendant.